         Case 1:20-cv-04651-SDG Document 35-1 Filed 11/19/20 Page 1 of 6




                     AFFIDAVIT OF BRIDGET THORNE

         Comes now, Bridget Thorne, and after being duly sworn makes the

following statement under oath:

         1.   My name is Bridget Thorne.

         2.   I am over the age of 21 years, and I am under no legal disability

which would prevent me from giving this declaration. If called to testify, I

would testify under oath to these facts.

         3.

         4.   I was certified by Fulton County as a voting technician. I was hired

as a certified technician to temporarily assist Dominion Voting Systems with

preparation for the Fulton County Georgia General Election from October 27

thru November 1, 2020 at the Georgia World Congress Center, Building B,

where all of the Fulton County voting machinery was tested and calibrated.

         5.   The testing and calibration process entailed printing 21 test

ballots for each ballot marking device (BMD) from each voting precinct. (The

number of test ballots was dictated by the 21 candidates in the Loeffler senate

race.)

         6.   Based on my knowledge and belief, the test ballots could have been

run on plain paper, making them easily distinguishable from live Georgia

ballots.
        Case 1:20-cv-04651-SDG Document 35-1 Filed 11/19/20 Page 2 of 6




        7.    The test ballots were printed on the same Roland Voter Paper (heavy

cardstock) as used for actual ballots, making them, in every way, indistinguishable

from live Georgia ballots.

        8.    Over the entire course of my experience, these test ballots were handled

by Dominion employees in a haphazard and careless way. At times there were stacks

of “test ballots” unsecured all over the facility.

        9.    I am personally aware that some batches of test ballots were lost during

the process and I was required to reprint entire polling districts test ballots a second

time.

        10.   On October 28, I became concerned that these ballots were unsecure and

indistinguishable from live ballots, so I began, with my daughter, Kenedy Thorne (also

a technician for Dominion Voting) to “spoil” some of the ballots by either marking

through the QR code on the ballot with a pen or simply tearing the ballot.

        11.   I spoiled approximately a couple thousand test ballots.

        12.   Based on my knowledge and belief, there were thousands of test ballots

that were not spoiled.

        13.   The test ballots were ostensibly collected for shredding, but I do not

know if they were ever shredded.

        14.   During the testing and calibration process, a consultant from The

Elections Group named Mike (LNU) was present.
       Case 1:20-cv-04651-SDG Document 35-1 Filed 11/19/20 Page 3 of 6




      15.   On November 1, 2020 approximately 10 pm, I observed Mike

assisting another employee with generating test ballots for a district. Mike,

however, was generating random ballots. He was not using the procedure for

generating test ballots. I explained to Mike that he needed to generate the test

ballots in a particular way, specifically, voting for the first candidate first, the

second candidate on the next, etc. Mike asked me, “Do I have to vote for

Trump?” I told him he did.

      16.   During the testing and calibration process, Richard Barron, the Fulton

County Supervisor of Elections was present during much of the time.

      17.   On October 30, 2020, after the conclusion of early voting, all the

equipment from the State Farm Arena was brought to Georgia World Congress

Center, Building B to be prepared for election day voting.

      18.   When the equipment was brought in, Dominion personnel began

to prep the equipment for election day. As part of the process, the vote

tabulators (scanners) were all opened. There were approximately 50 tabulators

from State Farm Arena.

      19.   Every tabulator had voted ballots in the ballot bins. These were,

based on my knowledge and belief, actual voted ballots from early voting that

were not removed and secured.
       Case 1:20-cv-04651-SDG Document 35-1 Filed 11/19/20 Page 4 of 6




      20.    The ballots were removed by Dominion personnel and stacked,

haphazardly. Some were left unattended for periods of time.

      21.    Based on my knowledge as a poll manager, these voted ballots

should have been securely transported using two-person security. These

ballots were simply left in the scanners and dropped at the warehouse.

      22.    There were Dominion personnel alone with scanners in all parts of

the facility removing ballots from these machines.

      23.    During the process, these ballots were eventually gathered in suitcases

(ballot cases) and collected into the corner of the facility.

      24.    At one point, I saw 50-60 ballot cases stacked in the corner. I estimate

that each case could have held over 6,000 ballots.

      25.    I was upset by this. One of the warehouse employees, Tia (LNU)

told me, “Bridget, don’t worry about it…we’ve been doing this all week.”

      26.    On election day, I was credentialed as the Poll Manager at the

Johns Creek polling location. I was told in an email sent to all poll managers

from my regional supervisor (supervisor of elections office) the Sunday before

election day that we would have ACLU “clerks” for absentee ballots in each

precinct.

      27.    I replied all and asked what, exactly, these ACLU clerks would be

doing. Nobody of authority from Fulton County answered.
       Case 1:20-cv-04651-SDG Document 35-1 Filed 11/19/20 Page 5 of 6




      28.      I was at the Georgia World Congress Center, Building B when the

email exchange took place and Richard Barron was behind me, so I went and

asked him about the ACLU clerks.

      29.      He gave me the impression that the supervisor should not have

mentioned the ACLU. He said, “She shouldn’t have said that [meaning ACLU

clerk]. She should have just said you are having absentee clerks,” or words to

that effect.

      30.      I looked on the Atlanta ACLU website and they were advertising

to have people come to volunteer as absentee clerks.

      31.      When I arrived at Johns Creek on election day, there was a woman

from the ACLU there who served as the absentee clerk.

      32.      She told me she was a lawyer and was trained earlier that week.

      33.      I was given a laptop for her to use, but we could not find the

password. She told me she would just use her personal laptop.

      34.      She, apparently, had access on her personal device to the voter

database in order to clear the absentee voter.

      35.      I do not recall if she had a name tag or badge, but she was in the

voting area near the poll pad station.

      I declare under penalty of perjury that the foregoing is true and correct.
  Case 1:20-cv-04651-SDG Document 35-1 Filed 11/19/20 Page 6 of 6




Executed this 17th day of November 2020,




                                               Bridget Thorne



State of Geolgia
County of {V tfiN
                ,




Appeared before me Bridget Thorne, this 17th day of November 2020 and after
being duly sworn, stated the forgoing statements are true and correct to the
best of her knowledge and belief.




     My commission expires    Ll loV f qOZt
